



EXHIBIT 10.2


THE ALLSTATE CORPORATION
2006 EQUITY COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS
RESTRICTED STOCK UNIT AWARD AGREEMENT




[Addressee]


In accordance with the terms of The Allstate Corporation 2006 Equity
Compensation Plan for Non-Employee Directors (the “Plan”), pursuant to action of
the Nominating and Governance Committee of the Board of Directors, The Allstate
Corporation hereby grants to you (the “Participant”), subject to the terms and
conditions set forth in this Restricted Stock Unit Award Agreement and the Plan,
which is incorporated herein by reference, Restricted Stock Units (“RSUs”) as
set forth below. Each RSU corresponds to one share of Stock. An RSU is an
unfunded and unsecured promise to deliver one share of Stock on the Conversion
Date or as otherwise provided herein. Until such delivery, you have only the
rights of a general unsecured creditor of The Allstate Corporation and not as a
stockholder with respect to the shares of Stock underlying your RSUs.


Number of RSUs Granted:    


Date of Grant:            


Period of Restriction:                        


Conversion Date:
Each RSU will convert to one share of Stock on the day following the date the
restrictions lapse with respect to that RSU.

                
Dividend
Equivalent Right:
Each RSU shall include a right to Dividend Equivalents.





1. Terms and Conditions of Award. It is understood and agreed that the Award of
RSUs evidenced by the RSU Award Agreement is subject to the terms and conditions
as set forth herein. Further terms and conditions applicable to the RSU Award
including but not limited to Change of Control, are set forth in the Plan and
incorporated by reference. To the extent any provision hereof is inconsistent
with a provision of the Plan, the provision of the Plan will govern. Capitalized
terms not otherwise defined herein shall have the meanings given them in the
Plan. By accepting this Award, the Participant hereby acknowledges the receipt
of a copy of this RSU Award Agreement and a copy of the Prospectus and agrees to
be bound by all the terms and provisions hereof and thereto.


2.     Conversion Date. Unless otherwise determined by the Board, a Participant
shall be entitled to delivery of shares of Stock that underlie the RSUs then
outstanding on the day following the date the restrictions lapse with respect to
such RSU.


3.     Dividend Equivalent Right. During the Period of Restriction, each RSU
entitles a Participant to receive a cash amount equal to such regular dividend
payment as would have been made in respect of each share of Stock underlying
such RSU in accordance with the following schedule:






1



--------------------------------------------------------------------------------







Regular Dividend Payment (“RDP”), if any
Dividend Equivalent Payment Date


1st Quarter
January 1 through March 31 of the year RDP paid
2nd Quarter
April 1 through June 30 of the year RDP paid
3rd Quarter
July 1 through September 30 of the year RDP paid
4th Quarter
October 1 through December 31 of the year RDP paid



Cash payment with respect to a Dividend Equivalent right shall be made only with
respect to such RSUs that are outstanding on the dividend record date.


4.    Ratification of Actions. By accepting the RSU Award or other benefit under
the Plan, the Participant and each person claiming under or through him or her
shall be conclusively deemed to have indicated the Participant’s acceptance and
ratification of, and consent to, any action taken under the Plan or the RSU
Award by the Company, the Board or the Nominating and Governance Committee.    


5.    Notices. Any notice hereunder to the Company shall be addressed to its
Stock Option Record Office and any notice hereunder to the Participant shall be
addressed to him or her at the address specified on this RSU Award Agreement,
subject to the right of either party to designate at any time hereafter in
writing some other address.


6.    Governing Law and Severability. To the extent not preempted by Federal
law, the RSU Award Agreement will be governed by and construed in accordance
with the laws of the State of Delaware, without regard to conflicts of law
provisions. In the event any provision of this RSU Award Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of this RSU Award Agreement, and this RSU Award Agreement
shall be construed and enforced as if the illegal or invalid provision had not
been included.






Thomas J. Wilson
                    
Chairman of the Board and Chief Executive Officer
THE ALLSTATE CORPORATION


2

